(Por la Corte, a propuesta del
Juez Asociado Sr. Hutchison.)
Por Cuanto, el único supuesto error señalado por la parte de-mandante, apelada y apelante es que:
*967"La corte cometió error al declarar que no existía evidencia suficiente para declarar con lugar la demanda en cuanto a la tercera causa de aeeión.”
PoR cuanto-, los únicos supuestos errores señalados por el deman-dado, apelante y apelado son:
“Primer error: La honorable corte inferior cometió manifiesto error de hecho y de derecho al declarar con lugar la primera causa de acción de la demanda ba-sada en el abandono por parte del demandado.
“Segundo error: La honorable corte inferior cometió manifiesto error de he-cho y de derecho al ordenar la eliminación de lo declarado por la testigo Celia basada en trato cruel e injurias graves.
‘ ‘ Tercer error: La honorable corte inferior cometió manifiesto error de hecho y de derecho al declarar sin lugar la defensa de condonación interpuesta por el demandado-apelante contra las alegaciones e imputaciones de la parte demandante y apelada.
“Cuarto error: La honorable corte inferior cometió manifiesto error de he-cho y de derecho al ordenar la eliminación de lo declarado por la testigo Celia Ortiz a repreguntas de los abogados del demandado y apelante en el sentido de que se había dictado contra' ella una sentencia de divorcio por adulterio, fun-dándose la corte en que no se podía traer prueba para desacreditar a la testigo, ésto es, para demostrar la veracidad que podía merecer la testigo por su con-ducta. Y cometió manifiesto error de derecho al no permitir a los abogados del apelante seguir repreguntando a la testigo sobre hechos que afectaban la mora-lidad, carácter, reputación y credibilidad de dicha testigo de la demandante. De ambas resoluciones los abogados del demandado apelante tomaron excepción.
“Quinto error: La honorable corte inferior cometió manifiesto error de hecho y de derecho al estimar probado la existencia del absoluto abandono por parte del demandado a la demandante por más de dos años.
“Sexto error: La honorable corte inferior cometió manifiesto error de hecho y de derecho al declarar asimismo probado que la demandante se vió obligada a aban-donar el hogar conyugal por la conducta y mal trato por parte del demandado, y especialmente al estimar probado que desde esa fecha no hubo reconciliación alguna entre ellos.
Séptimo error: La honorable corte inferior cometió manifiesto error de heeho y. de derecho al considerar que la declaración de la demandante fué corroborada por el testimonio de los testigos, y especialmente por José Ibáñez y Juan Buiz.
“Octavo error: La honorable corte inferior eometió manifiesto error de hecho y de derecho al considerar como circunstancia contra el demandado apelante, el supuesto hecho de que la supuesta amenaza con un revólver ocurrido en la casa de Honoré fué motivado por cierta alegada enfermedad sospechosa que notó pa-decía la demandante y en el momento en que indicó al demandado la necesidad de ir donde un médico a examinarse. ’ ’
Poe Cuanto, la cuestión del alcance de las repreguntas envueltas en el cuarto señalamiento estuvo dentro de la sana discreción de la corte juzgadora, sin que se haya demostrado abuso alguno de tal discreción.
*968POR cuanto, tampoco existe ningún otro verdadero error de de-recho, o de existir alguno, éste sería de tal naturaleza que no exigiría una revocación de la sentencia apelada.
Por CUANTO, visto el caso con la asistencia de ambas partes, exa-minados los alegatos, la relación del caso y opinión del juez de dis-trito, el informe del fiscal de esta Corte y la transcripción del récord taquigráfico de la prueba practicada durante el juicio, y no apare-ciendo que el juez de distrito baya cometido ningún error tan mani-fiesto en la apreciación de dicha prueba que exija una revocación de la sentencia apelada dictada por la Corte de Distrito de Maya-güez en abril 14, 1936,
Por tanto, se confirma en todas sus partes dicha sentencia.
El Juez Asociado Sr. De Jesús uo intervino.